Citation Nr: 1811656	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.

2. Entitlement to an effective date earlier than September 8, 2008 for the award of total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1991 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In a December 2011 decision, the Board denied service connection for sleep apnea, and an effective date earlier than September 8, 2008 for a total disability based on individual unemployability (TDIU).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2013 Memorandum Decision, the Court vacated the Board's decision.  The Board remanded the case in May 2014, August 2016 and May 2017 for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. Obstructive sleep apnea was not shown in service or for several years after, and the most probative evidence indicates that the Veteran's obstructive sleep apnea is not related to service or caused or aggravated by a service-connected disability.

2. Prior to September 2008, the Veteran was service connected for headaches, (in effect since 1993); a low back disability (in effect since 1993); and post traumatic stress disorder (PTSD), (in effect since April 2006).  

3.  Prior to September 2008, the Veteran's combined service connected disability evaluation was 20 percent effective from 1993, 40 percent effective from April 2005, and 60 percent effective from April 2006.  

4. The record does not reflect that prior to September 8, 2008, the Veteran was unemployable due to his service-connected disabilities.





CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

2. The criteria for the assignment of an effective date prior to September 8, 2008, for the grant of entitlement to a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea, which he asserts is due to service, or alternatively was caused or aggravated by his service-connected PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also, Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

As an initial matter, the Board notes that the Veteran has been diagnosed with obstructive sleep apnea in pursuant to a June 2007 sleep study.  He was provided a CPAP machine pursuant to a second sleep study in March 2008, which confirmed the diagnosis of sleep apnea.  Accordingly the first criterion for establishing service connection has been met.  The question becomes whether this condition was incurred in service or is secondary to a service-connected disability.

A review of the Veteran's service treatment records reveals no treatment for or diagnosis of sleep apnea or sleep problems.  In a November 2008 claim, the Veteran acknowledged that his sleep apnea did not manifest in service but rather was secondary to his PTSD.

In September 2008, the Veteran submitted a letter from Dr. H. Jabbour, a psychiatrist.  It consisted of 2 pages.  The first is a 3 sentence letter, stating that the Veteran has a history of sleep apnea and PTSD, "[t]here is a connection between PTSD and Sleep Apnea as I have shown in the accompanying documents," and the third sentence reads, "I do believe with reasonable medical certainty that [the Veteran's] PTSD has contributed to his Sleep Apnea in general."  

The second page has Dr. Jabbour's letter head, and consists of 3 paragraphs that take up half the page.  The first 2 paragraphs appear to be taken from other sources and copied onto the page.  The last paragraph appears to be Dr. Jabbour's conclusion.  It reads: "In conclusion PTSD might not cause Sleep apnea but might exacerbate the symptoms, because there more REM sleeps in PTSD and because the apnea episodes happen during the REM sleep due to the decrease in the muscle tone in airway.  We can argue that PTSD worsen the Sleep Apnea."  

The first paragraph notes sleep complaints and symptoms are a component of PTSD, and that rapid eye movement (REM) sleep mechanisms are dysfunctional in patients with PTSD.  

The second paragraph discusses obstructive sleep apnea.  The condition is defined,  and relates that obstructive apneas "are often more common in REM sleep than in non-REM stages of sleep because the decreased tone of muscle of the airway during REM is more likely to lead to partial or complete upper airway obstruction.  Thus, [obstructive sleep apnea] generally disrupts the continuity of REM periods and decreases the proportion of REM sleep per night."  

Apart from the Veteran's contentions, this is the only evidence favorable to the claim.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported daytime sleepiness and need for naps.  The Veteran's clinical examination was normal.  The VA examiner opined that the Veteran's sleep apnea was less likely than not caused or worsened by his PTSD, noting that PTSD does not cause sleep apnea, and that the Veteran's symptom presentation does not correspond to those associated with sleep apnea.  He explained that people with sleep apnea have difficulty staying awake.  That is not the Veteran's problem.  He has difficulty falling asleep.  

The Veteran was afforded another VA sleep apnea examination in April 2015.  The VA examiner was asked to address the question of whether the Veteran's PTSD aggravated his sleep apnea beyond its natural progression.  The examiner noted that the Veteran's score on the Epsworth Sleepiness Scale, which is a measure of a person's daytime sleepiness, improved between the Veteran's June 2007 diagnosis of sleep apnea and April 2015.  He additionally relayed the Veteran's report that he sleeps better with the CPAP machine.  Given that the Veteran's condition had improved since it was diagnosed, he concluded that the Veteran's PTSD did not aggravate his sleep apnea.

Pursuant to an August 2016 and May 2017 Board remands, the Board requested addendum opinions which were obtained in November 2016 and July 2017.  

In the November 2016 report, and citing to medical literature, the examiner explained that the Veteran's obesity caused his sleep apnea.  He went on to note that the Veteran had severe obstructive sleep apnea when he was first diagnosed in 2007, and that testing during the period since that time had shown much improvement, such there is no evidence that the sleep apnea had been aggravated by any condition, to include PTSD.  

In the July 2017 report, the examiner again explained first that the Veteran's sleep apnea was caused by the Veteran's obesity, citing to the Veteran's body mass index at the time of his diagnosis and medical literature.  He went on to observe that the Veteran's symptoms associated with PTSD are different from those associated with sleep apnea, and again citing to medical literature, noted that mechanisms of sleep disturbances associated with PTSD are different from those of sleep apnea caused by obesity.  Finally, he again noted that because diagnostic testing over time demonstrated significant improvement of the Veteran's sleep apnea between 2007 and 2016, there is no evidence that the sleep apnea is aggravated by PTSD.   

The Veteran's contentions regarding the cause of his sleep apnea, and whether PTSD has aggravated it are not probative, because he has no medical expertise. 

There is no probative evidence supporting the notion that sleep apnea was incurred in service.  This has been acknowledged by the Veteran.  Therefore, service connection on that basis is not indicated.  

As to whether PTSD caused sleep apnea, it does not appear that even Dr. Jabbour holds that view, and if he does, it is expressed in tentative terms, and without rationale.  As such it is hold little probative value.  None of the VA examiner's addressing that question indicate they hold the view that PTSD caused sleep apnea, and it was affirmatively attributed to the Veteran's obesity.  This conclusion was explained medically, and corresponds to the facts in the record.  Therefore, the Board considers the VA examination reports are of greater probative value.  In view of that, the greater weight of evidence is against the conclusion that PTSD caused the Veteran's sleep apnea.  

Regarding aggravation of sleep apnea by PTSD, only Dr. Jabbour suggests it and his reasoning is obscure.  His conclusions as expressed in his September 2008 letter are in general, vague terms giving the impression it is only his speculation.  In addition, the conclusion he proposes does not seem to follow from the facts he cites.  Notably, REM sleep was said to be dysfunctional in PTSD patients according to the reference he used, rather than frequent as reasoned by Dr. Jabbour, and if anything, his citation showing that sleep apnea disrupts REM periods, would better support the argument that sleep apnea aggravates PTSD.  (It disrupts that which is already been made dysfunctional by PTSD.)  In these circumstances, the opinion by Dr. Jabbour is accorded little weight.  

On the other hand, the VA examiners' opinions concerning the question of aggravation of sleep apnea by PTSD contain sufficient explanation to be accorded greater probative weight.  They note the Veteran's conscious symptoms do not actually correspond to symptoms associated with sleep apnea, and that diagnostic testing has shown significant improvement of his sleep apnea, rather than any worsening.  As these findings and conclusions are supported by the record, with the examiner's citing to medical literature, the Board accords them great evidentiary weight.  It then follows that since the VA examiners opinions are uniformly adverse to the claim, the greater weight of the evidence is against the conclusion that PTSD aggravated sleep apnea.  

Thus, because the greater evidentiary weight is against the claim, service connection for obstructive sleep apnea to include as secondary to his service-connected PTSD is denied.  

Entitlement to an Earlier Effective Date for TDIU

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  For increased disability compensation, the effective date shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the date of receipt of the claim.  38 U.S.C. §5110 (2012); 38 C.F.R. § 3.400 (o)(2) (2017). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. §4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Because it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director of Compensation Services for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. §4.16(a).  38 C.F.R. §4.16(b). 

Consideration should be given to the Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Prior to September 2008, the Veteran was service connected for headaches, (in effect since 1993); a low back disability (in effect since 1993); and post traumatic stress disorder (PTSD), (in effect since April 2006).  Prior to September 2008, the Veteran's combined service connected disability evaluation was 20 percent effective from 1993, 40 percent effective from April 2005, and 60 percent effective from April 2006.  He did not meet the schedular criteria for an award of TDIU benefits prior to September 2008.  

In a March 2008 statement, the Veteran reported that he had not been able to maintain his employment because of absenteeism caused by his disabilities.  He indicated that he had been in a vocational training program to become a barber and requested readmission to that program.  The same date, the Veteran submitted a claim for TDIU where he noted that he was working at a barber shop but was not able to perform "constant duties."  He reported that he had not worked full time since 2004.  However, clinical record show that the Veteran worked as a self-employed barber through April 2009, (with up to five to six lost workdays per month).  In September 2008, the Veteran reported that his work time had decreased to a few hours per week, and that was used as the basis to assign September 2008 as the effective date for TDIU benefits.  

These facts to do not support the conclusion the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to September 2008.  Rather, they show his employment as a barber.  This also is consistent with the Social Security Administration (SSA) determination that the Veteran's disabilities on or before March 2009 were not severe enough to be considered disabling under SSA criteria.   

In this regard, the Board observes the June 2007 and March 2008 Axis IV psychiatric diagnoses by Dr. H Jabbour that includes "Inability to maintain jobs," or "Inability to maintain job."  However, the 2007 narrative supporting that entry proceeds only to 2004, after which the Veteran went to barber school having attended rehabilitation.  The 2008 narrative specifically states the Veteran is self-employed in a barber shop.  Thereafter, he evidently worked in that trade until at least September 2008.  Likewise, a GAF score of 39 entered in 2008 records is manifestly inconsistent with the same record showing intact cognitive functioning, with very good insight and judgment.  Therefore, this does not support the claim that the Veteran was unemployable due to his service connected disabilities.  

Considering the evidence in its totality, the Board does not consider the evidence of record to support the conclusion that the Veteran's service connected disability rendered him unable to secure and follow a substantially gainful occupation prior to September 2008.  


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to an effective date earlier than September 8, 2008 for TDIU is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


